Name: Commission Regulation (EC) No 1615/94 of 1 July 1994 concerning the stopping of fishing for cod by vessels flying the flag of Belgium, Denmark, Greece, Ireland, Italy, Luxembourg and the Netherlands
 Type: Regulation
 Subject Matter: fisheries;  maritime and inland waterway transport;  economic geography
 Date Published: nan

 No L 170/ 10 Official Journal of the European Communities 5. 7. 94 COMMISSION REGULATION (EC) No 1615/94 of 1 July 1994 concerning the stopping of fishing for cod by vessels flying the flag of Belgium, Denmark, Greece, Ireland, Italy, Luxembourg and the Netherlands THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Ireland, Italy, Luxembourg and the Netherlands have reached the quota allocated for 1994, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system appli ­ cable to the common fisheries policy (]), and in particular Article 21 (3) thereof, Whereas Council Regulation (EC) No 3676/93 of 21 December 1993 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1994 and certain conditions under which they may be fished (2), provides for cod quotas for 1994 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of cod in the waters of ICES divisions I, lib by vessels flying the flag of Belgium, Denmark, Greece, Ireland, Italy, Luxembourg and the Netherlands or registered in Belgium, Denmark, Greece, Article 1 Catches of cod in the waters of ICES divisions I, II b by vessels flying the flag of Belgium, Denmark, Greece, Ireland, Italy, Luxembourg and the Netherlands or regis ­ tered in Belgium, Denmark, Greece, Ireland, Italy, Luxembourg and the Netherlands are deemed to have exhausted the quota allocated to Belgium, Denmark, Greece, Ireland, Italy, Luxembourg and the Netherlands for 1994. Fishing for cod in the waters of ICES divisions I, II b by vessels flying the flag of Belgium, Denmark, Greece, Ireland, Italy, Luxembourg and the Netherlands or regis ­ tered in Belgium, Denmark, Greece, Ireland, Italy, Luxembourg and the Netherlands is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of entry into force of this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 July 1994. For the Commission Karel VAN MIERT Member of the Commission 0 OJ No L 261 , 20. 10 . 1993, p. 1 . (2) OJ No L 341 , 31 . 12. 1993, p. 1 .